Citation Nr: 1534227	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-02 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement tot service connection for a right foot disability.

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2003.

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 rating decision of the VA Regional Office in New Orleans, Louisiana that denied service connection for bilateral tendonitis, a right foot disability, and a right ankle disability.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A current bilateral wrist disability is not shown by the competent evidence of record. 

2.  A current right foot disability is not shown by the competent evidence of record. 

3.  A current right ankle disability is not shown by the competent evidence of record. 


CONCLUSIONS OF LAW

1.  A bilateral wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in September 2009 and December 2009, prior to the February 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured. 

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded a VA examination in June 2011 with imaging completed in July 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, including his claims file and the service treatment records contained therein, recorded his current complaints, conducted an appropriate interview examination, and rendered appropriate opinions consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board recognizes that the Veteran has not had a VA examination regarding the notations of osteoarthritis in the VA medical center (VAMC) records.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, although the Veteran has notations of a medical history of osteoarthritis in his VAMC records, the Board finds that there is no reliable lay or medical foundation to support a current diagnosis of osteoarthritis that indicates that the disability or symptoms may be associated with service, even under the most liberal interpretation of the record.  The notation of osteoarthritis does not invoke the duty to assist as it is too general, and does not refer to any of the areas of the body or joints for which the Veteran is applying for service connection, and none of the medical records actually substantiate this diagnosis.  A bare transcription of lay history, unenhanced by additional comment by the transcriber does not become competent medical evidence merely because the transcriber is a health care professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, there are specific findings regarding a joint at issue, specifically the right ankle, which only note arthralgia, and negative finding in the MRI, but no actual diagnosis.  Additionally, the Veteran is not a reliable historian, as he told the 2011 VA examiner that he broke his foot and ankle while in service during a parachute jump.  Imaging of the right foot from December 2002; however specifically noted that the bones, joints, and soft tissues were normal, and no dislocation or radiographic evidence of stress fracture was seen.  Therefore, a new VA examination is not warranted. 

Additionally, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.


Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral wrist Disability

The Veteran essentially contends that he has had a wrist disability since service when he was noted to have pain in his wrists during rotation.

In June 2011, the Veteran was afforded a VA examination for his wrists.  The examiner noted that the sensory examination and motor examination were both normal for the wrist.  The Veteran reported pain upon movement and some numbness, but no other symptoms.  He had not discussed his wrists with any physician, or been medically treated for them since his service discharge.  The examiner noted that upon imaging of both wrists there was no significant osseus, joint, or soft tissue abnormality identified.  The impression was of an unremarkable radiographic appearance of the right and left wrist.  A nerve conduction study of the bilateral extremities including electromyogram of the left upper extremity was also normal.  The examiner overall opined that the Veteran's in-service bilateral tendonitis of both wrists resolved resulting in a current negative examination of the bilateral wrists.  He also noted there was no evidence in the medical records that the Veteran ever sought treatment for or had any type of problems in the bilateral wrists since service.  

VA medical treatment records from August 2011 note that the Veteran complained that his left wrist was "bothering" him.  No other medical treatment records mention his wrists.

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2014).  In this case, there is no clinical evidence in the claims file diagnosing a bilateral wrist disability in accordance with applicable law.  While the Veteran complained that his wrist was "bothering" him, pain itself is not analogous to a disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted).  The 2011 VA examiner specifically opined the Veteran had no current wrist diagnosis. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a diagnosed wrist disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a bilateral wrist diagnosis is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed disability.  The June 2011 examinations, and subsequent imaging and EMG were all negative for any findings.  
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Right Foot Disability

The Veteran essentially contends that he has a current right foot disability due to fracturing his foot in service.  

In June 2011, the Veteran was afforded a VA examination for his foot that was completed with imaging in July 2011.  He reported pain in his foot, and that he had broken his foot after jumping out of an airplane in airborne school in service; however the examiner noted no record of a right foot or ankle fracture in service.  The examiner noted foot pain in the Veteran's treatment records in 2010 on two occasions.  The Veteran stated he has pain in the right foot in the forefoot and Achilles tendon area.  He denied any weakness, stiffness, swelling, heat, redness, or fatigability.  He reported no pain while at rest and pain at 4/10 when standing and walking.  The examiner noted that while the Veteran had a low arch, he did not have pes planus, just a corn on the lateral surface.  The examiner noted full range of motion.  There was no skin breakdown or vascular changes.  The examiner noted that in February 2011 there was an x-ray for the right foot which was a negative examination and in July 2011 there was a negative MRI examination.  The examiner ultimately found no evidence of pes planus and a minor corn unrelated to the current complaints of pain, otherwise the examination was negative for any diagnosis for the foot.  

VAMC treatment records note multiple complaints of right foot pain from what the Veteran described as a "break" while in service.  It was noted that that July 2011 MRI showed the foot to be normal.  

The Board again points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2014).  In this case, there is no clinical evidence in the claims file diagnosing a right foot disability in accordance with applicable law.  While the Veteran complains of pain in his foot, pain itself is not analogous to a disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted).  The 2011 VA examiner found no diagnosis other than a corn on the foot unrelated to service.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a diagnosed right foot disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a right foot diagnosis is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed disability.  The June 2011 examination and imaging in February and July 2011 were all negative for any findings.  Furthermore, the Veteran as noted above is not a reliable historian regarding his claimed foot disability.  As correctly pointed out by the examiner, while the Veteran claims that broke his foot after jumping out of an airplane in airborne school in service; there is no record of a right foot or ankle fracture or that he was in a cast in service in any of the service records, despite there being numerous notations of the Veteran's complaints of foot pain.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Right Ankle Disability

The Veteran essentially contends that he has a current right ankle disability due to fracturing his ankle in service.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported pain in his ankle, but no weakness, stiffness, deformity, instability, or giving away.  He stated the ankle would swell occasional, but the examiner noted there were no signs of inflammation such as heat, redness, tenderness, or drainage.  The examiner noted that x-rays performed in February 2011 were negative for any diagnosis.  The examiner noted the Achilles tendon area was tender on manipulation of the ankle, but this was the only symptom he saw and noted the Veteran did not have inflammatory arthritis.  Subsequent MRI imaging in July 2011 was negative for any diagnosis.  The examiner ultimately noted a negative examination and no current diagnosis.  

In July 2011, the Veteran complained of worsening ankle pain at the VAMC.

VAMC records contain multiple notations, including in June 2012, of a patient medical history of chronic right ankle arthralgia, with a negative MRI.  

In October 2012, the Veteran complained of chronic ankle pain at the VAMC that had been worse the last few months.  He rated the pain 9/10.  He was able to bear weight and denied trauma.  The diagnosis was ankle pain of the right ankle.  There was no edema or effusion.  There was minimal tenderness to the right medial malleolus and dorsum of the foot.  His range of motion was restricted.  The Veteran was prescribed pain medication, rest, ice and elevation, and told to avoid heavy weight bearing.  

In November 2012, the Veteran complained of pain or soreness of the ankles after working out.  

The Board again points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2014).  In this case, there is no clinical evidence in the claims file diagnosing a right ankle disability in accordance with applicable law.  The notations of arthralgia are not actual diagnoses, but references to symptoms of pain.  See Dorland's Illustrated Medical Dictionary 348 (32th ed. 2012) (defining arthralgia as pain in a joint).  While the Veteran complains of pain in his foot, pain itself is not analogous to a disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a diagnosed right ankle disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a right ankle diagnosis is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed disability.  The June 2011 examinations and imaging were all negative for any findings.  Furthermore, as noted above the Veteran as noted above is not a reliable historian regarding his claimed ankle disability.  As correctly pointed out by the examiner, while the Veteran claims that he broke his ankle after jumping out of an airplane in airborne school in service; there is no record of a right foot or ankle fracture in service or that the Veteran was in a cast in service in any of the records, despite there being numerous notations of the Veteran's complaints of ankle pain.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement tot service connection for a right foot disability is denied.

Entitlement to service connection for a right ankle disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


